DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al US 2014/0141257.
Per claims 1, 7, 17-18, and 21, Ranade teaches a method of introducing a metal such as Al [0051] via cold or thermal spray (gas stream) onto a carbon fiber or glass fiber reinforced polymer (PEEK) (see [0040]) for aerospace vehicles [0026] that has an intermediate layer [0041]-[0042], which is considered insulating to some degree as it prevents and controls high temperatures to prevent deformation [0043], 
Per claims 8 and 19, Ranade teaches that multiple layers of inorganic material can be applied [0068], wherein the successive layers can be heterogeneous in composition (e.g., different) [0068].  
Per claims 9 and 20, Ranade teaches kinetic coating, specifically cold spraying for deposition of inorganic coatings [0036].  
Per claims 10-11, Ranade teaches that the metal may be Cu, Al, Pt, Ni, etc. [0012]-[0013]. 

Claims 2-3, 12, 15-16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al US 2014/0141257 in view of Che et al., “Metallization of carbon fibre reinforced polymers by cold spray” (2017).
	Per claims 2-3, 12, 15-16, 22, Ranade teaches all the claimed limitations as disclosed in the claims above (which are incorporated here).  Ranade is silent regarding the claimed temperature and/or pressure and the claimed gas.  Che teaches a process of metallization on carbon fiber reinforced polymers for use in aircraft by cold spraying where aluminum powder was deposited at 100-400 C at a pressure of 2-5 MPa with nitrogen gas (Table 1, section 2), which overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one of ordinary skill in the art to have selected a value within the disclosed workable range of the prior art to arrive at the desired result with a reasonable expectation for success.  It would have been obvious to one of ordinary skill in the art to have cold sprayed aluminum at the disclosed temperature and pressure with nitrogen gas because Che teaches that such a process is effective at depositing metal coatings on airplanes on CFRP substrates, which would be workable with Ranade due to the presence of an interlayer or first layer.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al US 2014/0141257 in view of McCrea et al US 2010/0304063.  
Per claims 4-6, Ranade teaches that the inorganic coating can be crystalline, semi-crystalline, or amorphous [0065], but is silent regarding the polymer substrate.  McCrea teaches formation of a metal-coated polymer article of high durability and pressure integrity (abstract), wherein the substrate is  carbon fiber reinforced polymer (same as Ranade) [0034], wherein the polymer can be crystalline, semi-crystalline, or amorphous [0089].  It would have been obvious to one of ordinary skill in the art to have selected the type of polymer and its structural arrangement with a reasonable expectation for success and predictable results, as McCrea shows that crystalline, amorphous, and semi-crystalline polymers in CFRP substrates with metal coatings can form high durability objects.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranade et al US 2014/0141257 in view of Arnold et al US 8119531.  
Per claim 14, a paint by definition is a coating that is applied in liquid form.  Although Ranade is silent regarding application of the interlayer in liquid form, Ranade is open to deposition by other processes [0046].  For example, Arnold teaches deposition of the same silicon oxycarbide layer which .

Response to Arguments
Applicant's arguments filed 7/23/21 have been fully considered but they are not persuasive. Applicant argues that Ranade teaches away from a temperature and pressure adjusted to prevent thermal softening or ablation.  Applicant points to paragraphs [0047] and [0070] as teaching a composition gradient.  However, this is not persuasive.  Ranade teaches a composition gradient for the deposited metal/gas later at the aforementioned paragraphs.  The claimed softening and ablation is directed towards the insulating intermediate layer, which Ranade does not teach as having a compositional gradient.  As such, Applicant’s arguments are not persuasive.
Applicant also argues that [0002] teaches away from reducing electrochemical interactions.  However, paragraph [0002] is directed towards the polymer substrate, and not the insulation intermediate layer as claimed, which is the layer that reduces electrochemical interactions.  As such, these arguments are not persuasive.  The examiner suggests amending the claim to include a specific insulating layer composition if the intent is to distinguish between the prior art intermediate layer and the claimed insulating layer.
Lastly, Applicant argues that the prior art is silent regarding PEEK, PEKK, or carbon or glass filled PEEK or PEKK.  However, Ranade explicitly teaches polyether ether ketone, which is PEEK, and said polymer being reinforced with either carbon or glass [0040].  As such, Applicant’s arguments are not persuasive.
.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352.  The examiner can normally be reached on M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN T LEONG/Primary Examiner, Art Unit 1715